Title: To Benjamin Franklin from the Abbé Le Breton de la Loutière, 31 July 1779
From: Le Breton de La Loutière, abbé Amable-Louis-François
To: Franklin, Benjamin


Monseigneur
paris 31 juill. 1779 chez Mr. Le Breton imprimeur Du roy rüe hautefeuille
Permettes moy De faire part à votre Excellence D’un petit ouvrage que je viens D’imprimer Sur La guerre presente. Jattends avec Empressement La victoire Derniere Et complette De vos ètats unis pour achever de celebrer toute Leur gloire Et Leur indépendance. Je tascherai Si vous Le trouves Bon De Leur témoigner Dans La personne De Leur Digne plénipotentiaire Les sentimens quils ont inspirés a Toute LEurope Et dont je suis Le prémier pénétré. Ce Tribut Si bien Du à votre nouvel Empire me Donnera une occasion nouvelle De vous renouveller Les assurances du très profond respect avec Lequel jay L’honneur Destre Monseigneur De Votre Excellence Le Tres humble Et Tres obeissant serviteur
Labbé Le Breton DE La Loutiere
 
Notation: Le Breton, l’abbé le Bereton de la Lautiere 31. Juillet 1779.
